IN THE SUPREME COURT OF TENNESSEE
                            AT NASHVILLE


      FILED
        June 15, 1998                  FOR PUBLICATION

      Cecil W. Crowson                 Filed:      June 15, 1998
     Appellate Court Clerk




MARTHA BENTON, Administratrix of   )
the Estate of DAVIS RAY BENTON,    )
                                   )
       PLAINTIFF-APPELLEE,         )   ROBERTSON CIRCUIT
                                   )
v.                                 )   Hon. John H. Gasaway III, Judge
                                   )
CITY OF SPRINGFIELD,               )   No. 01S01-9505-CV-00076
                                   )
       DEFENDANT-APPELLANT.        )




FOR APPELLANT:                         FOR APPELLEE:

JAMES C. SUMMERS                       JEFF K. WALKER
NASHVILLE                              SPRINGFIELD




                             OPINION




TRIAL COURT AND SPECIAL WORKERS'
COMPENSATION PANEL REVERSED                                HOLDER, J.
                                     OPINION



       We granted review of this workers’ compensation case to determine

whether a police officer's coronary heart disease arose out of his employment

with the Springfield Police Department. A Special Workers' Compensation Panel

held that the plaintiff's injury was compensable. W e agree with the panel's

findings that the plaintiff met the criteria in Tenn. Code Ann. § 7-51-201(a)(1) and

that the presumption afforded by § 7-51-201 was sufficiently rebutted by expert

testimony. We, however, hold that the plaintiff failed to show the presence of a

specific acute or sudden stressful event immediately preceding his heart attack

in accordance with our recent holding in Krick v. City of Lawrenceburg, 945
S.W.2d 709 (Tenn. 1997). The plaintiff's case is dismissed.



       The plaintiff was a police officer for the Springfield Police Department and

was assigned to the Drug Task Division. The plaintiff's last day of work was on

Friday, February 16, 1990. The plaintiff was awakened by chest pain early

Sunday morning, February 18, 1990, and was admitted to a hospital with a

diagnosis of a heart attack. He was released approximately eight days later and

sustained another heart attack on his way home. He was readmitted to the

hospital and underwent open-heart surgery. He did not return to his job as a

drug task force officer for the Springfield Police Department.



       The plaintiff's treating physician, Dr. Loyda Tacoque, testified by

deposition that two risk factors contributed to the plaintiff's heart attack, smoking

and stress. Dr. Tacoque stated that the plaintiff's cholesterol was not unusually

high and there was no family history of heart disease. Prior examination had not

revealed any evidence of heart disease. Dr. Tacoque opined that stress related




                                          2
to the plaintiff's job as a drug task force officer likely contributed to the plaintiff's

heart condition.



       The plaintiff testified concerning work-related stress and stress associated

with pending litigation arising out of a lawsuit involving a work-related search.

The plaintiff was served with the lawsuit in January of 1990. He stated that the

first time he had ever experienced heart-related symptoms was a few days prior

to his heart attack while speaking with his attorney regarding the pending lawsuit.



       The defendant offered the testimony of Dr. Taylor Wray, a cardiologist

who reviewed the plaintiff's medical records. Dr. Wray opined that plaintiff's

heart condition was not job-related. Dr. Wray attributed the plaintiff's heart

condition to "the fact that [the plaintiff] smoked two packs a day of cigarettes."

Dr. Wray opined that stress related to the plaintiff's work as a drug task force

officer did not contribute "the least little bit" to the plaintiff's heart attacks.



       This Court recently held in Krick v. City of Lawrenceburg, 945 S.W.2d 709

(Tenn. 1997), that a medical opinion provided by a competent medical expert

was sufficient to rebut the presumption in Tenn. Code Ann. § 7-51-201.

According to Krick, the rebuttal of the statutory presumption removes analysis of

a law enforcement officer's disability claim from the purview of § 7-51-201. Krick

then held that a law enforcement officer's claim shall be analyzed under the

general statutory provision defining occupational injuries in the Workers'

Compensation Act. Tenn. Code Ann. §§ 50-6-102(a)(5), -301; Id. at. 713. Once

a law enforcement officer's claim is outside the purview of the "[l]aw enforcement

and firefighters" statute, we must find the heart attack was "immediately

precipitated by a specific acute or sudden stressful event." Id. at 713-714.




                                             3
       The plaintiff has not shown a specific acute or sudden stressful event

immediately preceding his heart attack. The plaintiff's meeting with an attorney

concerning a civil lawsuit several days prior to the heart attack was neither acute

nor sudden. Pursuant to Krick, the workers' compensation panel's decision

affirming the trial court's finding of compensability is reversed. Costs of this

appeal shall be taxed against the plaintiff, Martha Benton, the administratrix of

the estate of Davis Ray Benton, for which execution may issue if necessary.




                                           JANICE M. HOLDER, JUSTICE



Concurring:

Anderson, C.J.
Birch and Reid, J.J.

Drowota, J. Not Participating




                                          4